DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21 is misnumbered.  Claim 20 is missing from the claim set. Claims should be numbered consecutively (MPEP 608.01(i)). Appropriate correction is required. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. US 11144271 B1. 
Current US Patent Application # 17498145
U.S. Patent No. US 11144271
Claim 1:
A computer display system comprising: 
a base member configured to provide stability and comprising an input device; 
a support member attached to a first terminus of the base member, the support member comprising an actuator configured to change support member length based upon an input received at the input device; and 
a display device attached at a second terminus of the support member opposite the first terminus.
Claim 1:
A computer display system comprising:a base member configured to provide stability and comprising an input device;a support member attached to a first terminus of the base member, the support member comprising an actuator configured to change 
support member length based upon an input received at the input device; anda display device attached at a second terminus of the support member opposite the first terminus;wherein the support member is further configured to change support member length based upon an input received wirelessly, wherein the input specifies a range of movement or a predefined position with respect to the display device.


Claim 1 is disclosed by claim 1 of US 11144271.
Claim 2 is disclosed by claim 2 of US 11144271.
Claim 3 is disclosed by claim 3 of US 11144271.
Claim 4 is disclosed by claim 4 of US 11144271.
Claim 5 is disclosed by claim 5 of US 11144271.
Claim 6 is disclosed by claim 6 of US 11144271.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13, 17-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the frame" in line  8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-13 are rejected based on dependence on claim 8.
As to claim 17 (dependent on claim 14), it is unclear whether “the display device” in line 1 of the claim refers to “a first display device” recited in line 3 of claim 14 or “a second display device” recited in line 4 of claim 14. Which display device are you referring to? 
As to claim 18 (dependent on claim 14), it is unclear whether “the display device” in line 3 of the claim refers to “a first display device” recited in line 3 of claim 14 or “a second display device” recited in line 4 of claim 14. Which display device are you referring to? 
As to claim 19 (dependent on claim 14), it is unclear whether “the display device” in line 1 of the claim refers to “a first display device” recited in line 3 of claim 14 or “a second display device” recited in line 4 of claim 14. Which display device are you referring to? 
As to claim 21 (dependent on claim 15), it is unclear whether “the display device” in line 1 of the claim refers to “a first display device” recited in line 3 of claim 14 or “a second display device” recited in line 4 of claim 14. Which display device are you referring to? 
Furthermore, as to claim 21, the phrase “display device is further configured to lock into a position utilizing” is unclear. It is unclear what the display device utilizes to lock into a position. 
Due to the above rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the following art rejection for the above rejected claims are based as best understood by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 7724511 B2) in view of Hall et al. (US 2004/0228077 A1).
 	As to claim 1, Jacobs teaches a computer display system (Abstract: laptop computer) comprising:
 	a base member (B in Figs. 1A-1E) comprising an input device (13 in Fig. 1B; col. 5, lines 56-57: height adjustor button); 
 	a support member (12 in Fig. 1B; col. 5, lines 44-60: central guide rail) attached to a first terminus (11 in Fig. 1B ) of the base member (B in Fig. 1B), the support member comprising an actuator configured to change support member length based upon an input received at the input device (col. 5, lines 44-60: central guide rail which contains a button-controlled height adjustor using either a spring or a low pressure pneumatic device); and
 	a display device (display screen D in Fig. 1B) attached at a second terminus of the support member (second terminus of 12 in Figs. 1A-1D)  opposite the first terminus (11 in Fig. 1B), but does not explicitly disclose base member configured to provide stability.
 	However, Hall et al. discloses base member configured to provide stability ([0011]: weight in the base to maintain stability).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jacobs with base member configured to provide stability as disclosed by Hall et al. in order to provide a height adjustable display.
 	As to claim 2, Jacobs in view of Hall et al. teaches the computer display system of claim 1 wherein the display device comprises a liquid crystal display, a light-emitting diode display, a cathode ray tube display, a plasma display, a digital light processing display, an organic light-emitting diode display, an electronic paper display, or an electroluminescent display (Jacobs, col. 4, lines 14-15: LCD display) .
 	As to claim 3, Jacobs in view of Hall et al.  teaches the computer display system of claim 1 wherein the input device comprises a button, a flip switch, a rocker switch, a potentiometer, a joystick, a trackpad, a pointing stick, or a nub (Jacobs, col. 5, lines 56-57: height adjustor button).
 	As  to claim 4, Jacobs in view of Hall et al.  teaches the computer display system of claim 1 wherein the support member is further configured to move the display device lengthwise, widthwise, heightwise, or any combination thereof (Jacobs, col. 4, lines 6-12: height adjustable displays; col. 5, lines 44-55).
 	As to claim 5, Jacobs in view of Hall et al.  teaches the computer display system of claim 1 wherein the actuator comprises a linear actuator, a precision actuator, a stepper motor, a direct current motor, a rodless actuator, a pneumatic actuator, an electromagnetic rail actuator, a rack and pinion actuator, a pulley actuator, a micropositioning linear actuator, a nano-positioning linear actuator, or a segmented spindle actuator (Jacobs, col. 5, lines 44-49: height adjustor using low-pressure pneumatic device).
 	As to claim 6, Jacobs in view of Hall et al.  teaches the computer display system of claim 1 wherein the display device is configured to: tilt horizontally; tilt vertically; or tilt in three dimensions based on being attached to spherical rolling joint (Jacobs, Abstract: tilt-hinge, angle adjustable; Figs. 1B and 1D: col. 3, lines 61-63).

Claim(s) 7-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2008/0094792A1) in view of Hall et al. (US 2004/0228077 A1).
  	As to claim 7, Chen et al. teaches a computer display system ([0007]) comprising:
 	a base member ([0123]: base 80;[0164]: base 80) configured to lay on a horizontal surface ([0011]: base used as desktop machine; note: desktop machine is designed for use on a desk); a first set of arms (433, 434 in Fig. 34A) each hingedly connected at a first terminus (451, 452 in Fig. 34A) to the base member (80 in Fig. 34A); 
 	a second set of arms (431, 432 in Fig. 34A) each respectively having a first terminus (443, 444 in Fig. 34A) articulably connected to a second terminus of one of the first set of arms (second end of 433, 434 in Fig. 34A); and
 	a display device (98 in Figs. 34A) articulably connected to a second terminus of each of the second set of arms (second end of 431, 432 in Fig. 34A), wherein respective arms of the first and second sets of arms are configured to reside on opposite sides of the display device based upon the arms being parallel to the frame (Figs. 35-36 shows respective arms of the first and second sets of arms are configured to reside on opposite sides of the display device 98 based upon the arms being parallel to the frame of the base)  and the display device laying horizontally upon the base member (Fig. 36 shows the display device laying horizontally upon the base member;[0165];[0167-0168]), but does not explicitly disclose base member provide stability.
 	However, Hall et al. discloses base member provide stability ([0011]: weight in the base to maintain stability).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen et al. with base member configured to provide stability as disclosed by Hall et al. in order to provide a height adjustable display.

 	As to claim 8, Chen et al. in view of Hall et al. teaches the computer display system of claim 7 further comprising a connecting member that connects the first terminus of each of the first set of arms (Chen et al, Fig. 34A and 34C, connecting member connects the first terminus of each of the first set of arms to base 80).

 	As to claim 9, Chen et al. in view of Hall et al. teaches the computer display system of claim 8 wherein the second set of arms and the connecting member are configured to form a frame around the display device when the display device lays upon the base member (Chen et al., Fig. 34A, Figs. 36 and 38 show the second set of arms and the connecting member are configured to form a frame around the display device when the display device lays upon the base member;[0164]; [0168]; [0170]).

 	As to claim 11, Chen et al. in view of Hall et al.  teaches the computer display system of claim 7 wherein: the base member is a laptop chassis; the display device is a tablet; or the computer display system further comprises a cable connection to a computing device (Chen et al.,[0007];[0011];tablet; [0022]: portable computer, cable between the computer base and the display).

 	As to claim 12, Chen et al. in view of Hall et al.  teaches the computer display system of claim 7 wherein the display device is further configured for axial movement (Chen et al., [0164]: the screen can rotate), such that the computer display system further comprises a joint, a ball, a hinge comprising one or more bars, a gearing, a ratchet, a belt, or a chain (Chen et al.,[0164]: joint).

 	As to claim 13, Chen et al. in view of Hall et al.  teaches the computer display system of claim 7 wherein the display device is further configured to lock into a position utilizing a latch, a button, or a knob (Chen et al.,[0028]:locking mechanism;[0180];[0185]: latch), such that the computer display system further comprises the latch, the button, or the knob (Chen et al.,[0028]:locking mechanism; [0180]; [0185]: latch).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2008/0094792A1) in view of Hall et al. (US 2004/0228077 A1) and further in view of Dominy et al. (US 8390997 B1).  
 	As to claim 10, Chen et al. in view of Hall et al. teaches the computer display system as discussed above, but does not explicitly disclose wherein the display device comprises a liquid crystal display, a light-emitting diode display, a cathode ray tube display, a plasma display, a digital light processing display, an organic light-emitting diode display, an electronic paper display, or an electroluminescent display.
 	However, Dominy et al. teaches wherein the display device comprises a liquid crystal display, a light-emitting diode display, a cathode ray tube display, a plasma display, a digital light processing display, an organic light-emitting diode display, an electronic paper display, or an electroluminescent display (col. 4, lines 14-17: liquid crystal display).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen et al. in view of Hall et al. such that the display device comprises a liquid crystal display, a light-emitting diode display, a cathode ray tube display, a plasma display, a digital light processing display, an organic light-emitting diode display, an electronic paper display, or an electroluminescent display as disclosed by Dominy et al. in order to provide operator with a display device.
 	Claim(s) 14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (TWM429903 U, attached English machine translation is used in this rejection) in view of Doan (US 2003/0038567 A1).
	As to claim 14, Huang teaches a computer display system (page 1: notebook computer, dual screen) comprising:  
 	a base member (10 in Figs. 1-2); 
 	a first display device (21 in Figs. 1-2) hingedly connected on a first side to the base member (10 in Figs. 1-2); a second display device (22 in Figs. 1-2) hingedly connected to a second side of the first display device (21 in Figs. 1-2), wherein the first and second sides are on opposite sides of the first display device (Fig. 2 shows the first and second sides are on opposite sides of the first display device 21), the first display device (21 in Figs. 1-2) is configured to lay flat upon the base member(10 in Figs. 1-2); and the second display device (22 in Fig. 1) is configured to lay flat upon the first display device (21 in Fig. 1) such that the first display device (21 in Fig. 1) is sandwiched between the base member (10 in Figs. 1-2) and the second display device (22 in Figs. 1-2), but does not explicitly disclose base member 
configured to lay on a horizontal surface and provide stability.
 	 However, Doan teaches base member configured to lay on a horizontal surface ([0009];[0058]: the base 30 may be placed on a support surface, such as the horizontal top of a desk) and provide stability ([0045]: stability).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang such that the base member is configured to lay on a horizontal surface and provide stability as taught by Doan in order to provide a surface upon which the computer may rest such as a desk.

	As to claim 17, Huang in view of Doan teaches the computer display system as discussed above, wherein the display device comprises a liquid crystal display, a light-emitting diode display, a cathode ray tube display, a plasma display, a digital light processing display, an organic light-emitting diode display, an electronic paper display, or an electroluminescent display (Huang, page 1: liquid crystal display).
 	
 	As to claim 18, Huang in view of Doan teaches the computer display system of claim 14 wherein: the base member is a laptop chassis; the display device is a tablet; or the computer display system further comprises a cable connection to a computing device (Huang, page 1: notebook computer, tablet).

 	As to claim 19, Huang in view of Doan teaches the computer display system of claim 14 wherein the display device is further configured for axial movement (Huang, page 1: screen pivotally connected to computer body, opening and closing the screen), such that the computer display system further comprises a joint, a ball, a hinge comprising one or more bars, a gearing, a ratchet, a belt, or a chain (Huang, Figs. 1-2: joint connecting screens 21 and 22, page 1: screen pivotally connected to computer body, opening and closing the screen).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (TWM429903 U, attached English machine translation is used in this rejection) in view of Doan (US 2003/0038567 A1) and further in view of Cheah et al. (US 2019/0093402 A1).
 	As to claim 15, Huang in view of Doan teaches the computer display system of claim 14, but does not explicitly disclose wherein the first display device faces away from the base member when laying flat upon the base member.
 	However, Cheah et al. teaches wherein the first display device faces away from the base member when laying flat upon the base member (Fig. 1D; [0041]:when laying flat upon base portion 12, display 22 faces away from base portion 12).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang in view of Doan such that the first display device faces away from the base member when laying flat upon the base member as taught by Cheah et al. in order to have a low, flat, or relatively flat profile with a low height in tablet configuration.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (TWM429903 U, attached English machine translation is used in this rejection) in view of Doan (US 2003/0038567 A1) in view of Cheah et al. (US 2019/0093402 A1) in view of Miele et al. (US 2019/0227598 A1).
 	As to claim 16, Huang in view of Doan and Cheah et al. teaches the computer display system of claim 15, but does not explicitly disclose wherein the second display device, when laying flat upon first display device, faces a same direction as the first display device.
 	However, Miele et al. teaches wherein the second display device (23 in Fig. 2A), when laying flat upon first display device (21 in Fig. 2A), faces a same direction as the first display device (21 in Fig. 2A).
 	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang in view of Doan and Cheah et al. such that the second display device, when laying flat upon first display device, faces a same direction as the first display device as taught by Miele et al. in order to provide an ergonomic high productivity dual screen computer display system.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (TWM429903 U, attached English machine translation is used in this rejection) in view of Doan (US 2003/0038567 A1) in view of Cheah et al. (US 2019/0093402 A1) and further in view of Doczy et al. (US 2008/0253094 A1). 
 	As to claim 21, Huang in view of Doan and Cheah et al. teaches the computer display system of claim 15, but does not explicitly disclose wherein the display device is further configured to lock into a position utilizing, such that the computer display system further comprises a latch, a button, or a knob.
 	However, Doczy et al. discloses wherein the display device is further configured to lock into a position utilizing, such that the computer display system further comprises a latch, a button, or a knob (Abstract; [0001]: latch engage a locking mechanism to secure display member to base member).
 	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang in view of Doan and Cheah such that the display device is further configured to lock into a position utilizing, such that the computer display system further comprises a latch, a button, or a knob as disclosed by Doczy et al.  in order to secure a rotatable display member to a base member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624